Opinion issued August 23, 2012




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                           ————————————
                             NO. 01-12-00233-CV
                           ———————————
                    INNOVA HOLDINGS, INC., Appellant
                                       V.
     E. E. REED CONSTRUCTION, L.P. AND OLD SPRING GLASS &
                       MIRROR, Appellees



                   On Appeal from the 157th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2010-24020


                         MEMORANDUM OPINION

      Appellant has filed an unopposed motion to dismiss the appeal. No opinion

has issued. Accordingly, we grant the motion and dismiss the appeal. See TEX. R.

APP. P. 42.1(a)(1). We dismiss all other pending motions as moot.
                                PER CURIAM
Panel consists of Justices Bland, Massengale, and Brown.




                                       2